Exhibit Agreement and Plan of Reorganization among Legacy Communications Corporation, The Mint Leasing, Inc., a Texas corporation, and the shareholders of the Mint Leasing, Inc., dated July 18, 2008 (without Exhibits). AGREEMENT AND PLAN OF REORGANIZATION among LEGACY COMMUNICATIONS CORPORATION THE MINT LEASING, INC. and THE SHAREHOLDERS OF THE MINT LEASING, INC. Dated as of July 18, 2008 TABLE OF CONTENTS PAGE ARTICLE ITHE Exchange 3 SECTION 1.01.The Exchange 3 SECTION 1.02.Effective Time; Closing 3 SECTION 1.03.Effect of the Exchange 4 SECTION 1.04.Directors and Officers 4 ARTICLE IIDELIVERY OF SECURITIES; EXCHANGE OF CERTIFICATES 4 SECTION 2.01.Delivery of Securities 4 SECTION 2.02.Exchange of Certificates 4 SECTION 2.03.Stock Transfer Books 5 ARTICLEIIIREPRESENTATIONS AND WARRANTIES OF THE COMPANY 5 SECTION 3.01.Organization and Qualification; Subsidiaries 5 SECTION 3.02.Certificate of Incorporation and By-Laws 5 SECTION 3.03.Capitalization 6 SECTION 3.04.Authority Relative to This Agreement 6 SECTION 3.05.No Conflict; Required Filings and Consents 6 SECTION 3.06.Permits; Compliance; Mint Leasing Products; Regulation 7 SECTION 3.07.Absence of Certain Changes or Events 8 SECTION 3.08.Absence of Litigation 8 SECTION 3.09.Employee Benefit Plans; Labor Matters 8 SECTION 3.10.Contracts 8 SECTION 3.11.Environmental Matters 9 SECTION 3.12.Trademarks, Patents and Copyrights 10 SECTION 3.13.Taxes 11 SECTION 3.14.State Takeover Statutes 11 SECTION 3.15.Brokers 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF Legacy 11 SECTION 4.01.Organization and Qualification; Subsidiaries 11 SECTION 4.02.Certificate of Incorporation and By-Laws 12 SECTION 4.03.Capitalization 12 SECTION 4.04.Authority Relative to This Agreement 13 SECTION 4.05.No Conflict; Required Filings and
